Exhibit 10.2
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS IS AMENDMENT NO. 2 TO THE EMPLOYMENT AGREEMENT, entered into as of
September 20, 2011, by and between Midas Medici Group Holdings, Inc., a Delaware
corporation (the “Company”), and Johnson M. Kachidza (the “Executive”) (the
“Agreement”).
 
WHEREAS, Company previously entered into an employment agreement with Executive
dated as of July 16, 2009, which was subsequently amended on April 30, 2010 (the
“Employment Agreement”), and the parties wish to amend such Employment
Agreement, upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the covenants herein contained, and other
good and valuable consideration, the receipt and adequacy of which are hereby
forever acknowledged, the parties, with the intent of being legally bound
hereby, agree as follows:
 
1. The first sentence of Section 2.1 of the Employment Agreement is hereby
amended to read in its entirety as follows:
 
2.1             Position.  Executive will be employed by Company to render
services to Company in the position of President and Chief Financial Officer,
reporting to the Company’s Chief Executive Officer and Board of Directors.  
 
2. Section 3.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:
 
3.1 Base Salary.  In consideration of the services to be rendered under this
Agreement, Company shall pay Executive an initial base salary of one hundred
twenty five thousand dollars ($125,000) per annum. (“Base Salary”), exclusive of
Business Expenses as defined in Article 3.7, and in accordance with Company’s
standard payroll and expense reimbursement policies.  Upon the earlier to occur
of (i) the first anniversary of this Agreement, or (ii) the date on which the
Company publicly reports consolidated annual gross revenues of at least
$10,000,000, the Base Salary shall be increased to $200,000.  Upon the earlier
to occur of (i) the second anniversary of this Agreement, or (ii) the date on
which the Company publicly reports consolidated annual gross revenues of at
least $35,000,000, the Base Salary shall be increased to $250,000.  Upon the
earlier to occur of (i) the third anniversary of this Agreement, or (ii) the
date on which the Company publicly reports consolidated annual gross revenues of
at least $100,000,000, the Base Salary shall be increased to $287,000.  In
addition, the Executive’s Base Salary will be reviewed, from time to time, and
may be adjusted (upward, but not downward) at the discretion of the Board,
including as a result of performing services for Company’s subsidiaries and
affiliated companies.
 
3. Section 3.2 of the Employment Agreement is hereby amended to read in its
entirety as follows:
 
3.2  Bonus Payment. In addition to the Base Salary, Executive shall be paid an
annual bonus in the discretion of the Board of Directors (the “Bonus”), of which
up to 30% may be paid in shares of common stock of the Company.  The Company
shall have the right to deduct an appropriate number of such shares for payment
of taxes required by law or to take such other action as may be necessary in the
opinion of the Board of Directors to satisfy all obligations for withholding of
such taxes, with such stock valued based upon the fair market value (based on
recent third-party sales of the Company’s common stock) when the tax withholding
is required to be made.
 
The Bonus shall be paid to the Executive on a quarterly and/or annual basis at
the discretion of the Board of Directors.  The amount of such Bonus shall be
targeted in a range from 0% to 250% of Base Salary, assuming Executive meets
performance goals set by the Board of Directors, on a year to year basis.
 
In addition, the Executive’s target Bonus range will be reviewed, from time to
time, and may be adjusted (upward, but not downward) at the discretion of the
Board of Directors, including as a result of performing services for Company’s
subsidiaries and affiliated companies.
 


 
1

--------------------------------------------------------------------------------

 
 
4. All other terms and conditions contained in the Employment Agreement remain
in full force and effect.
 
5.  
       Additional Provisions.

 
a.  
Severability

 
. If any provision of this Agreement shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, such provision shall be
enforced to the fullest extent permitted by law, and the remainder of this
Agreement shall remain in full force and effect.  In the event that the time
period or scope of any provision is declared by a court of competent
jurisdiction to exceed the maximum time period or scope that such court deems
enforceable, then such court shall reduce the time period or scope to the
maximum time period or scope permitted by law.
 
b.  
Governing Law

 
.  The validity, interpretation, enforceability and performance of this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to conflict of laws principles that would
cause the laws of another jurisdiction to apply.
 
c.  
Venue

 
.  Each of the parties hereto irrevocably submits to the exclusive jurisdiction
of the courts of the State of New York, for the purposes of any suit, action, or
other proceeding arising out of this Agreement or any transaction contemplated
hereby.
 
d.  
Interpretation

 
. This Agreement shall be construed as a whole, according to its fair meaning,
and not in favor of or against any party.  Sections and section headings
contained in this Agreement are for reference purposes only, and shall not
affect, in any manner, the meaning or interpretation of this
Agreement.  Whenever the context requires, references to the singular shall
include the plural and the plural the singular.
 
e.  
Counterparts

 
.  This Agreement may be executed in several counterparts (including by means of
telecopied signature pages), each of which shall be deemed an original but all
of which shall constitute one and the same instrument.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
MIDAS MEDICI GROUP HOLDINGS, INC.
         
 
By:
/s/ Justin Beckett        Justin Beckett       Chairman of the Compensation
Committee                     Executive               /s/ Johnson M. Kachidza  
    Johnson M. Kachidza  







 


 
 
 
 
 
 
3
